Citation Nr: 1801651	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  14-11 043A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Whether the Veteran filed a timely notice of disagreement (NOD) with respect to a May 2011 rating decision.


ATTORNEY FOR THE BOARD

J. Smith-Jennings, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1975 to May 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 4, 2013, administrative decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Seattle Washington.  In that decision, the RO determined that Veteran did not submit a timely NOD. The Veteran timely appealed that decision.

On his April 16, 2014 VA Form 9, the Veteran requested a hearing.  However, an electronic note in the VA's "Veterans Appeals Control and Locator System" (VACOLS) indicates that he canceled his hearing that was scheduled for September 17, 2015.  Because the Veteran has not requested that this hearing be rescheduled, the Board deems his request for such a hearing to be withdrawn.  See 38 C.F.R. § 20.704 (2017).


FINDINGS OF FACT

1. On May 23, 2011, VA mailed the Veteran notice of the rating decision granting service connection for a surgical scar with an evaluation of 0 percent effective March 9, 2011, and denying an increased rating for lumbosacral strain, and an increased rating for a total knee replacement, including entitlement to a temporary 100 percent evaluation based on convalescence.
2. The Veteran did not submit an NOD or any evidence within one year of May 23, 2011; the letter received on December 31, 2012 is not a timely NOD.


CONCLUSION OF LAW

The Veteran did not file a timely NOD in response to the May 2011 rating decision and that decision became final.  38 U.S.C. §§ 503, 7104, 7105 (2012); 38 C.F.R. §§ 3.156, 3.160, 20.200, 20.201, 20.300, 20.302,  20.1103 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Contrary to the RO's finding, the Veteran contends that he responded with a timely NOD to the May 2011 rating decision.   In support of this assertion he has produced an unsigned copy of a letter he purportedly mailed to VA on May 2, 2012.  The RO received a copy of the aforementioned letter on March 22, 2013.  The Veteran contends that the appeal initiated by this NOD is still active.  For the reasons set forth below, the Board finds that the Veteran did not file a timely NOD and the May 2011 rating decision is final.    
At the outset, the Board notes that prior to March 24, 2015, there was no requirement for an NOD to be filed on a standardized form.  The law concerning an NOD filed during the relevant period is discussed below. 
An appeal consists of a timely filed NOD in writing, and after an SOC has been furnished, a timely filed substantive appeal.  See 38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.200 (2011).  As to what constitutes an NOD, the Board determines de novo whether a document is a NOD. See Fenderson v. West, 12 Vet. App. 119 (1999); Beyrle v. Brown, 9 Vet. App. 24, 27-28 (1996).  In this regard, an NOD is a written statement reasonably expressing disagreement with and a desire to contest any aspect of the adjudication(s).  38 C.F.R. § 20.201 (2011).  An NOD requires no special wording or phrasing and is to be evaluated within the context of the overall record. Id.; see also Jarvis v. West, 12 Vet. App. 599, 561-62 (1999).
A claimant or his representative must file an NOD with a determination of the RO within one year from the date that the RO mailed notice of the determination.  38 C.F.R. § 20.302(a) (2011).  An NOD must be filed with the VA office from which the claimant received notice of the determination being appealed unless notice has been received that the applicable VA records have been transferred to another VA office.  38 C.F.R. § 20.300.  If an NOD is not filed within the one year time period, the RO decision becomes final.  38 U.S.C. § 7105 (c) (2012); 38 C.F.R. §§ 3.160 (d) (2011); 38 C.F.R. §§ 20.200, 20.201, 20.302, 20.1103 (2011).  An untimely NOD deprives the Board of jurisdiction to consider the merits of an appeal.  38 U.S.C. § 7105 (c).
The Board may implicitly or explicitly waive the issue of the timeliness of a substantive appeal.  A timely filed NOD, however, is a jurisdictional bar to appellate consideration, and this issue may not be waived.  See Percy v. Shinseki, 23 Vet. App. 37, 41 (2009).  The Board is bound by the law and is without authority to grant an appeal on an equitable basis.  See 38 U.S.C. §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).
Turning to the evidence of record, the RO issued a rating decision in May 2011 granting service connection for a surgical scar with an evaluation of 0 percent effective March 9, 2011, and denying an increased rating for lumbosacral strain, and an increased rating for total knee replacement, including entitlement to a temporary 100 percent evaluation based on convalescence.  A VA notice letter dated May 23, 2011 advised the Veteran of the May 2011 rating decision.  The Veteran had one year from the date of the May 23, 2011 notice letter to file an NOD with respect to the May 2011 rating decision.   
In December 2012, the Veteran submitted a statement requesting an update on the status of his appeal, stating that he mailed an NOD to VA on May 2, 2012.  On March 22, 2013, the Veteran submitted a copy of the May 2, 2012 NOD which he contends was lost by VA. 
After a complete review of the claims file, the Board does not find any correspondence from the Veteran that was received by VA within the one-year period from the date of the notification letter of the May 2011 rating decision.
Indeed the record includes no contact from the Veteran between the May 2011 notice letter and December 2012.  The Veteran's earliest correspondence indicating disagreement with the May 2011 rating decision was received by VA in December 2012, well beyond the one-year period provided by law for filing an NOD with the May 2011 rating decision.
While the Veteran has stated that he submitted an NOD in May 2012 and has averred that it was lost by VA, the Board notes that the presumption of regularity applies in this case.  See United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926) (holding that there is a presumption of regularity under which it is presumed that government officials 'have properly discharged their official duties; Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992) (Ashley II); see also Mindenhall v. Brown, 7 Vet. App. 271 (1994) ('the presumption of regularity . . . applies to the VA mailing of the RO decision in the same manner as it applies to the BVA mailing of the decision' (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) (Ashley I))).  In this regard, it is VA's regular practice to date-stamp and associate with the proper claims files documents received by mail, fax, or otherwise received on a daily basis from a number of veterans.  However, the presumption of regularity may be rebutted by the submission of 'clear evidence to the contrary.'  Ashley II, 2 Vet. App. at 309 (citing Rosler v. Derwinski, 1 Vet. App. 241, 242 (1991)); see also YT v. Brown, 9 Vet. App. 195, 199 (1996); Mindenhall, 7 Vet. App. at 274.  
In this case, the Veteran has offered no such 'clear evidence to the contrary,'  Accordingly, the presumption of regularity is not rebutted.
The Board understands the arguments presented by the Veteran; however, the law is dispositive.  The law requires that the Veteran must file a timely notice of disagreement to initiate the appellate process.  The Board is bound by the laws and regulations governing the appellate process.  38 U.S.C. § 7104.  Given the lack of documentary evidence that the RO received a NOD from the Veteran within one year after the May 23, 2011 notification letter, the Board finds that the Veteran did not file a timely NOD. 


ORDER

The appeal seeking to establish that the Veteran filed a timely NOD with respect to a May 2011 rating decision is denied.



____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


